UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1880


JEROME JULIUS BROWN, SR.,

                Plaintiff - Appellant,

          v.

CHEVY CHASE BANK,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:10-cv-00381-REP)


Submitted:   January 10, 2013              Decided:   January 22, 2013


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Julius Brown, Sr. appeals the district court’s

order denying his motion to reopen his civil case.                       We have

reviewed the record and find no reversible error.                  Accordingly,

we      affirm     for     the     reasons     stated      by    the    district

court.      See Brown v. Chevy Chase Bank, No. 3:10-cv-00381-REP

(E.D. Va. July 3, 2012).             We grant leave to proceed in forma

pauperis.        We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the    materials

before    the     court   and    argument    would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                        2